To prove the acquittal of the plaintiff from the charge exhibited against him, the judgment of the justice was produced and proved by calling witnesses acquainted with his handwriting. It is supposed that by the admission of such evidence, the rule of law is infringed, which requires the best evidence to be given of which the nature of the thing is capable; and that the justice himself, who was within reach of the court's process, could better prove his own handwriting than any other person. But this is an incorrect view of the subject; for although the best evidence is      (191) to be given which the nature of the case admits, yet the rule does not require the strongest possible assurance of a fact. A deed attested by several witnesses would be more fully proved by calling upon all of them; yet it is sufficient to prove the execution by one, or, if none of them can be produced, proof of the signature of one of them will be sufficient. Such proof is not inferior in its kind to any that can be produced. Nor will the withholding of additional proof of the same kind warrant the inference that such proof would be inconsistent with that already produced. Whether the signature is proved by the person who made it, or by one acquainted with his hand-writing, the kind of proof is exactly the same. They are both primary — since the knowledge of both is acquired by the same means; although it may be that the evidence of the writer is in a degree, stronger than the other. This principle is fully illustrated in Gilbert Evidence, 5, and in Phillips Ev., 170, and its application to this case shows that the evidence was regularly admitted. Consequently, the nonsuit must be set aside, and judgment entered for the plaintiff.
(192)